                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            Case No. 5:18-cv-00148-FL

BETTY EILEEN DONOVAN,                )
                                     )
            Plaintiff,               )
                                     )
v.                                   )
                                     )
BRAGG MUTUAL FEDERAL CREDIT UNION )
and JOHN SZOKA, individually,        )
                                     )
            Defendants.              )
____________________________________ )

PLAINTIFF’S MOTION FOR LEAVE TO FILE A SECOND AMENDED COMPLAINT

       Pursuant to Rule 15 of the Federal Rules of Civil Procedure, Plaintiff Betty Eileen

Donovan (“Ms. Donovan”), by and through her attorneys, hereby moves the Court for leave to

file a Second Amended Complaint. Pursuant to Local Rule 15.1: (i) attached hereto as Exhibit A

is Ms. Donovan’s proposed Second Amended Complaint; and (ii) attached hereto as Exhibit B is

document showing how the proposed Second Amended Complaint modifies the First Amended

Complaint.

       WHEREFORE, Ms. Donovan respectfully requests that the Court grant her Motion and

direct the Clerk of the Court to file the Second Amended Complaint attached as Exhibit A.




          Case 5:18-cv-00148-FL Document 33 Filed 02/18/19 Page 1 of 3
Respectfully submitted this 18th day of February, 2019.


                      THE NOBLE LAW FIRM, PLLC

                      /s/ Nicholas J. Sanservino, Jr.
                      Nicholas J. Sanservino, Jr. (N.C. Bar No. 36557)
                      Laura L. Noble, Esq. (N.C. Bar No. 38691)
                      141 Providence Road, Suite 210
                      Chapel Hill, N.C. 27514
                      Telephone:      (919) 251-6008
                      Facsimile:      (919) 869-2079
                      nick@thenoblelaw.com
                      lnoble@thenoblelaw.com
                      Attorneys for Plaintiff




                               2
   Case 5:18-cv-00148-FL Document 33 Filed 02/18/19 Page 2 of 3
                               CERTIFICATE OF SERVICE

         I hereby certify that on February 18, 2019, the foregoing document was electronically
filed with the Clerk of the Court using the CM/ECF system, which will send notification of such
filing to the following:

                      Connie E. Carrigan, Esq.
                      Smith, Debnam, Narron, Drake, Saintsing & Myers, LLP
                      P.O. Box 26268
                      Raleigh, N.C. 27611
                      ccarrigan@smithdebnamlaw.com
                      Attorneys for Defendants


                                            /s/ Nicholas J. Sanservino, Jr.
                                            Nicholas J. Sanservino, Jr.




                                      3
          Case 5:18-cv-00148-FL Document 33 Filed 02/18/19 Page 3 of 3
